Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-9, 12-16, 18-20 are currently pending and are presented for examination on the merits.
 	
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-6, 8, 9, 12-16, 18-20 are rejected under 35 USC §103 as being unpatentable over US 2013/0073336 to Heath, in view of US 2009/0156190 to Fisher. 
With respect to Claim 2, 13, and 19, Heath teaches a method implemented in a mobile wireless communications device (FIG. 6), a non-transitory computer-readable medium (Abstract;[0057]) storing code which, when executed by a processor of a mobile wireless communications device, a mobile wireless communications device ([0181]) comprising: a housing, and, carried by the housing (FIG. 1), a wireless transceiver ([0357-60]); a location determining device which is configured to determine a current location ([0161], gps); a memory ([0347]); a display (FIGS. 1, 2, 20); and a processor ([0347]) coupled to the wireless transceiver, the determining device, the memory, and the display, the processor being configured to implement operations comprising; implementing, in the memory, a digital wallet comprising at least one multi-mode user card having first and second user interface modes ([0259], multiple interface . . .”); and selectively changing the device display from the first user interface mode to the second user interface mode based upon the respective one of the current location as 
As per the instant amendment, Heath teaches receiving data representative of a current location of the mobile wireless device from the location determining device. (See location based marketing, and promoting throughout. [0002];[0009];[0075-77], a promotion or offer associated with a map in a mobile device, etc.)
Heath fails to expressly teach selectively changing a multi-mode user card.  However, Fisher teaches a mobile wallet application comprising debit card, loyalty cards, coupons, event tickets, and a mapping interface to enable the user to “find points of interest,” and get directions (all affiliated with the same special interest group (e.g., merchant, sports club, campus, etc.). [0024];[0033-40];[0044] (targeting based on location or proximity).  Fisher discuses constraints that limit the function of devices with respect to mobile applications.  [0004-05]  It would have been obvious to one of ordinary skill in the art to modify Heath to further include a mobile wallet configured to toggle its display between an event, coupon, etc., and map depending on geographic location.
With respect to Claims 3, and 14, Heath teaches wherein the at least one multi-mode user card comprises one of: a customer loyalty card; a coupon card; and an event ticket card. ([0258])
With respect to Claim 4, Heath teaches wherein the first user interface mode comprises a card display mode. ([0258], customer loyalty card)
With respect to Claims 5, and 15, Heath teaches wherein the processor is further configured to: store in the memory a trigger associated with the at least one multimode user card, wherein the trigger is one of a trigger location (“location based”); and selectively change the at 
With respect to Claim 6, and 16, Heath teaches wherein the trigger is embedded in the at least one multimode user card. ([0357-60], mobile wallet service having location based advertising, etc. both being code in memory teaches trigger embedded in digital card)
With respect to Claim 8, Heath teaches wherein the trigger location comprises a plurality of trigger locations. (Location based teaches a plurality of locations triggering)
With respect to Claim 9, and 18, Heath teaches wherein the determining device is a location determining device comprising: a global positioning system (GPS) receiver configured to determine the current location to comprise a geolocation value; or a WLAN transceiver configured to communicate with the Internet to determine location. ([0077], gps)
With respect to Claim 12, Heath teaches wherein the survey interface mode includes a purchase interface mode. ([0082])
With respect to Claim 20, Heath teaches storing, in the memory, a trigger associated with the at least one multimode user card, wherein the trigger is one of a trigger location or a trigger time; and selectively changing the at least one multi-mode user card from the first user interface mode to the second user interface mode based upon the current location to time being within a threshold distance or time respectively of the trigger ([0086];[0332], location based), wherein the trigger is embedded in the at least one multimode user card. ([0357-60], mobile wallet service having location based advertising, etc. both being code in memory teaches trigger embedded in digital card)
 
Claim 7 is rejected under § 103 as being unpatentable over Heath in view of Fisher, and further in view of U.S. 9635305 to Streibig et al.
With respect to Claim 7, the combination of Heath and Fisher fails to expressly teach, but Streibig teaches wherein the threshold distance is speed based, wherein the threshold distance decreases when the speed increases, and the threshold distance increases when the speed decreases. (col 8, ln 6-18; col 9, ln 8-24)  Streibig discusses Advertisers and merchants having a desire to properly display advertisements that calls the attention of consumers for a period of time. (col 7, ln 25-40)  It would have been obvious to one of ordinary skill in the art to modify the teachings of Heath to include threshold distance based on speed so as to better display advertisements to consumers.

Response to remarks
Applicants remarks submitted on 5/3/2021 have been considered, but are not persuasive where objections/rejections are maintained.  After reviewing the PTAB decision in 13/916,979, the § 101 rejection has been withdrawn, because the amended claims closely align with the claims appealed in that case, as pleaded by Applicant.  The instant amendment fails to substantially alter the scope of the claims, and is offered to “clarify their language.” (see page 1 of Appicant’s remarks).  A location determining device (e.g., gps) was previously recited; therefore, receiving data of current location information was previously presented and taught by the use of said device.  
In the remarks, Applicant argues that Heath fails to teach automatic display of the map based on location or automatic selection as recited; and that Fisher’s teaching of selection among modules within a wallet application requires user selection are not persuasive.  The totality of the 
Fisher expressly teaches a mobile wallet application configured to display an event, coupon, etc., and also a map, all based on an SIG relationship and geographic location [0024].  This would teach “selectively changing at least one multi-mode user card from the first user interface mode to the second user interface mode,” though it doesn’t use the exact terminology.  Heath teaches a location-based trigger invoking a mapping interface ([0077]), which selectively changes a device interface from one mode to the second mode.  As acknowledged in the remarks Heath states that its technology may be commensurate with mobile app, and mobile wallet services.  One of ordinary skill in the art would have been taught the present invention given Heath’s disclosure, under the broadest reasonable interpretation.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J JACOB/Examiner, Art Unit 3696